DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s Amendments received on 12/09/2020.
Claims 1, 11, 16, 17, 18, and 20 are amended. 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Response to Amendment 
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 103. An updated 103 rejections will address applicant’s amendment. 

Response to Argument
Applicant’s argument with respect to 103 rejection to claims 1-20 have been considered, but are not persuasive. 
Applicant asserts that Davidson provides no description of associating a “first identifier [unique to a haul truck]” with “[a] location sensor, in a memory operably connected to [a] controller,” as recited by amended independent claims 1,11 and 16. While Davidson describes associating concurrently captured telematics and contextual data, the reference is silent with regard to establishing an association between a “first identifier [unique to a haul truck]” and “[a] location sensor,” nor does the Office Action identify any portion of Davidson satisfying this feature of the independent claims.
The examiner respectfully disagrees. It is first noted that Davidson teaches, in fig. 1 and para. 0078, a fleet management system which comprises telematics device 102 positioned on a delivery vehicle 100, a mobile device 110, and a central server 120 all in communication via a communication network 
The examiner further notes that Davidson clearly teaches the following first identifier [unique to a haul truck] the vehicle associated with the driver at the time the service data is captured (e.g., a vehicle identification number such as 16234), wherein the VIN is a unique identifier as described above. Next, Davidson clearly teaches i.e., location of the vehicle via a location-determining device or sensor 202 (e.g., GPS sensor) as described above.
Next, It is noted that applicant arguments are primarily raised in light of applicant’s amendments. The updated 103 rejection below will address applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Davidson (US 2015/0262433 A1, hereinafter “Davidson”) in view of Sanjaykumar Patel (US 2013/0290062 A1, hereinafter “Patel”) in view of Brian Heath (US 2016/0203651 A1, hereinafter “Heath”).
Claims 1/11/16
Davidson teaches:
A method, comprising [para. 0006 describes that the present invention provide methods, apparatus, systems, computing devices, computing entities, and/or the like for segmenting operational data and identifying events of interest]: receiving, with a controller of a … plant, a first signal from a location sensor carried by a haul truck, the first signal including information indicative of a first location of the haul truck determined by the location sensor [fig. 1 and para. 0078 describes a fleet management system which comprises telematics device 102 positioned on a delivery vehicle 100, a mobile device 110, and a central server 120 all in communication via a communication network 130, wherein the telematics device 102 is configured to control various vehicle sensors positioned on an associated delivery vehicle 100, capture vehicle telematics data generated by those sensors, and transmit the captured telematics data to the mobile device 110 and/or central server 120 via one of several communication methods i.e., location of the vehicle via a location-determining device or sensor 202 (e.g., GPS sensor) [0106] and fig. 3. Para. 0074 the data sources may comprise location-indicating devices carried by various employees (e.g., GPS or RFID-based devices)]; generating a … material ticket with the controller, the … material ticket including information indicating paving material loaded into the haul truck at the … plant and a first identifier unique to the haul truck [paras. 0081 and 0129 describe mobile device 110, which is handheld device, may also display store service data received from the central server 120, such as data indicating the weight, number of units, or type of items comprising a driver's current shipment. This data may later be associated with telematics data captured by the telematics device 102 while that particular shipment is being delivered, while para. 0114 the telematics device 102 may be programmed remotely (e.g., from the central server 120 over the network 130) such that it is associated with the appropriate driver and vehicle information]
and determining, with the controller, whether the first location is within a first geofence disposed within a perimeter of the … plant,[para. 0148 describes a set of conditions to be received and recognized via mobile device 110 such as: (m) that the vehicle 100 has moved out of a geo-fenced area associated with its home shipping hub (e.g., as indicated by a GPS sensor), (n) that the vehicle 100 has moved into a geo-fenced area associated with its home shipping hub, (o) that the vehicle 100 has moved into a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver, and (p) that the vehicle 100 has moved out of a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver], the controller is configured to associate the first identifier with the location sensor in a memory operably connected to the controller [para. 0151 and fig. 7 describe at step 708, the mobile device 110 captures contextual data and associates the contextual data with the service data captured and stored in step 606. In various embodiments, step 708 may be executed concurrently with step 706. In one embodiment, the mobile device 110 is configured to capture some or all of the following contextual data in step 708: the date (e.g., 12/30/10) and time (e.g., 13:24) the service data is captured, the driver associated with the mobile device 110 at the time the service data is captured (e.g., John Q. Doe), the vehicle associated with the driver at the time the service data is captured (e.g., a vehicle identification number such as 16234)].
Although Davidson discloses remote system accessible by a computer in communication with a server as illustrated in figs. 1 and 2, wherein the system is associated with transportation of material facility, however, it does not explicitly teach the following limitation however Patel teach:
 Paving plant [ABSTRACT; para. 0013 The system includes a server 12 which may be located at a location that is remote from the paving material plant 14, remote from the transport trucks, as exemplified by truck 16, that convey the paving material from the plant 14 to the roadway 10, remote from the roadway 10 which is being paved or resurfaced, and remote from the equipment including paver 18, and compactors 20 and 22. Alternatively, the server 12 may also be located at any of these locations, including plant 14, or the site where the paving is taking place. The server 12 may be located anywhere that is desired]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Patel with Davidson, because the references are analogous and compatible since they are directed to the same field of endeavor of task management system and transportation of material art, to tie the teaching of Davidson with paving material. Doing so would improve shipment delivery jobs efficiently and accurately.
While Davidson teaches para. 0148 describes a set of conditions to be received and recognized via mobile device 110 such as: (m) that the vehicle 100 has moved out of a geo-fenced area associated with its home shipping hub (e.g., as indicated by a GPS sensor), (n) that the vehicle 100 has moved into a geo-fenced area associated with its home shipping hub, (o) that the vehicle 100 has moved into a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver, and (p) that the vehicle 100 has moved out of a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver, it does not explicitly teach the following, however, Heath teaches:
[the controller is configured to associate the first identifier with the location sensor] based at least partly on determining that the first location is within the first geofence[ [0055] When the mobile wireless device 16 triggers a GPS event by entering a geofence, a transaction file is created, stored in the mobile wireless device 16 in suitable persistent memory or even in the cloud, and sent as a dataset to the central service 10. The transaction file may include information such as when the vehicle 22 enters the geofence, when it leaves the geofence, how long it remains in the geofence in the form of for example multiple time stamps]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Heath with Davidson, because the references are analogous and compatible since they are directed to the same field of endeavor of task management system and transportation of material art, to capture data associated with a vehicle once it enters the geofence by setting triggers a GPS 

Claim 2:
Davidson further teaches:
The method of claim 1, wherein the first geofence is disposed at one of an entrance to a paving material silo at the paving plant, a loading area of the paving material silo adjacent to the entrance, and an exit of the paving material silo adjacent to the loading area [para. 106 describes that the telematics device 102 are also configured to recognize vehicle events (e.g., events of interest) characterized by data generated by GPS-sensors or other location sensing devices. These vehicle events may include (a) a vehicle moving into a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area), (b) a vehicle moving out of a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area), (c) a vehicle traveling onto a predefined route (e.g., a GPS-based road route). Examiner notice: Claim 2 has a Markush group where there is a list of optional alternatives not required. The examiner has the language highlighted].

Claim 3:
Davidson further teaches:
The method of claim 1, wherein the first signal includes a second identifier unique to the location sensor, and a first timestamp indicating a first time at which the first location of the haul truck was determined by the location sensor [para. 0151-0155 and fig. 7 describe at step 708, the mobile device 110 captures contextual data and associates the contextual data with the service data captured and stored in step 606. In various embodiments, step 708 may be executed concurrently with step 706. In one embodiment, the mobile device 110 is configured to capture some or all of the following contextual data in step 708: the date (e.g., 12/30/10) and time (e.g., 13:24) the service data is captured, the driver associated with the mobile device 110 at the time the service data is captured (e.g., John Q. Doe), the vehicle associated with the driver at the time the service data is captured (e.g., a vehicle identification number such as 16234), wherein the telematics device 102 is able to capture and store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location). . Wherein the examiner is interpreting the first identifier as (e.g., a vehicle identification number and the second identifier is location and time associated with vehicle].

Claim 4:
Davidson further teaches:
The method of claim 3, further comprising determining, with the controller and based at least partly on the second identifier, that the location sensor is associated with a third haul truck identifier[ para. 0112 describes the telematics device 102 may be configured to continuously or periodically store GPS readings and/or other telematics data (e.g., including position, time, and speed information/data)], and the third haul truck identifier is different from the first identifier [while para. 0113 describes capturing data from any of the vehicle sensors, wherein the telematics device is configured to concurrently capture contextual data.  The contextual data may include, for example, the date (e.g., 12/30/10) and time (e.g., 13:24) the data was captured, the vehicle from which the data was captured (e.g., a vehicle identification number such as 16234), the driver of the vehicle from which the data was captured at the time it was captured (e.g., John Q. Doe), etc... The contextual data may be captured, for example, from various telematics device components (e.g., an internal clock) and from data stored on the telematics device 102 (e.g., current driver name, current vehicle id, or various vehicle event codes). Examiner Note: wherein if a driver changes a vehicle, the system will simultaneously store the new VIN in the task report as illustrated in fig. 23 element 1654. The examiner further notes that one of ordinary skill in the art will recognize that each VIN is unique identifier].

Claim 5:
Davidson further teaches:
The method of claim 4, wherein based at least partly on determining that the third haul truck identifier is different from the first identifier, the controller is configured to: determine that the first location is outside of the first geofence [para. 0106 the telematics device 102 are also configured to recognize vehicle events (e.g., events of interest) characterized by data generated by GPS-sensors or other location sensing devices. These vehicle events may include (a) a vehicle moving into a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area)]; determine that the first location is outside of the perimeter of the paving plant based at least partly on a second geofence substantially overlaying the perimeter of the paving plant [para. 0106 (b) a vehicle moving out of a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area),]; and determine whether the location sensor was associated with the haul truck identifier within a predetermined time range [para. 0101 the telematics device 102 may be configured to capture and store telematics data from the vehicle sensors (i.e.)410 at predefined time intervals and in response to detecting the occurrence of one or more of a plurality of predefined vehicle events].

Claim 7:
Davidson further teaches:
The method of claim 1, wherein the location sensor comprises a portable sensor removably disposed within the haul truck [para. 0119 describes that the mobile device is portable handheld device with include location determining aspects [0122]].
Claim 8:
Davidson further teaches:
The method of claim 1, further comprising: receiving a second signal, with the controller, from the location sensor [fig. 40 illustrates a list of captured data associated with a user-selected driver and vehicle over a defined period of time (e.g., a user-selected day) for events of interest.], the second signal including information indicating a second location of the haul truck determined by the location sensor [para. 256 and fig. 4 illustrates a list of operational data for a user-selected driver on a user-selected date and determine and display the start time, stop number, address, number of packages, stop type, duration, distance, and speed of each of the selected driver's vehicle backing events]; determining, with the controller, that the second location is within a second geofence disposed within the perimeter of the paving plant different from the first geofence [para. 0106 the telematics device 102 are also configured to recognize vehicle events (e.g., events of interest) characterized by data generated by GPS-sensors or other location sensing devices. These vehicle events may include (a) a vehicle moving into a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area), wherein the geo-fence areas are predefined as discloses in 00409 and illustrated in fig. 54 i.e., geo-fence “Area 1” is not the same as “Area 2”]; and associating the first identifier with the location sensor based at least partly on the second signal[para. 256 and fig. 4 illustrates a list of operational data for a user-selected driver on a user-selected date and determine and display the start time, stop number, address, number of packages, stop type, duration, distance, and speed of each of the selected driver's vehicle backing events].

Claim 9:
Davidson further teaches:
The method of claim 1, wherein based at least partly on determining that the first location is outside of the first geofence, the controller is configured to determine whether the first location is within the perimeter of the paving plant based at least partly on a second geofence substantially overlaying the perimeter [fig. 40 illustrates a list of captured data associated with a user-selected driver and vehicle over a defined period of time (e.g., a user-selected day) for events of interest. para. 0106 the telematics device 102 are also configured to recognize vehicle events (e.g., events of interest) characterized by data generated by GPS-sensors or other location sensing devices. These vehicle events may include (a) a vehicle moving into a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area), wherein the geo-fence areas are predefined as discloses in 00409 and illustrated in fig. 54 i.e., geo-fence “Area 1” is not the same as “Area 2”, while para. 00142 describes some of the predefined vehicle events (e) the vehicle 100 moving out of a geo-fenced area associated with its home shipping hub (e.g., as indicated by a GPS sensor), (f) the vehicle 100 moving into a geo-fenced area associated with its home shipping hub, (g) the vehicle 100 moving into a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver, (h) the vehicle 100 moving out of a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver].

Claim 10:
Davidson further teaches:
The method of claim 9, wherein the controller is configured to associate the first identifier with the location sensor based at least partly on determining that the first location is outside of the first geofence and within the perimeter of the paving plant. [fig. 40 illustrates a list of captured data associated with a user-selected driver and vehicle over a defined period of time (e.g., a user-selected day) for events of interest. para. 0106 the telematics device 102 are also configured to recognize vehicle events (e.g., events of interest) characterized by data generated by GPS-sensors or other location sensing devices. These vehicle events may include (a) a vehicle moving into a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area), wherein the geo-fence areas are predefined as discloses in 00409 and illustrated in fig. 54 i.e., geo-fence “Area 1” is not the same as “Area 2”, while para. 00142 describes some of the predefined vehicle events (e) the vehicle 100 moving out of a geo-fenced area associated with its home shipping hub (e.g., as indicated by a GPS sensor), (f) the vehicle 100 moving into a geo-fenced area associated with its home shipping hub(perimeter), (g) the vehicle 100 moving into a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver, (h) the vehicle 100 moving out of a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver].

Claim 12:
Davidson further teaches:
 The paving system of claim 11, wherein the location sensor comprises a portable sensor removably disposed within the haul truck [para. 0119 describes that the mobile device is portable handheld device with include location determining aspects [0122]], 
Although Davidson discloses remote system accessible by a computer in communication with a server as illustrated in figs. 1 and 2, it does not explicitly teach the following limitation however Patel teach:
and the controller is disposed within a scale house at the paving plant [para. 0013 The system includes a server 12 which may be located at a location that is remote from the paving material plant 14, remote from the transport trucks, as exemplified by truck 16, that convey the paving material from the plant 14 to the roadway 10, remote from the roadway 10 which is being paved or resurfaced, and remote from the equipment including paver 18, and compactors 20 and 22. Alternatively, the server 12 may also be located at any of these locations, including plant 14, or the site where the paving is taking place. The server 12 may be located anywhere that is desired].


Claim 13/20:
Davidson further teaches:
The paving system of claim 11, wherein the first geofence is disposed at an entrance to a paving material silo at the paving plant, the first geofence being disposed adjacent to a second geofence disposed at a loading area of the paving material silo, and the second geofence being disposed adjacent to a third geofence disposed at an exit of the paving material silo[fig. 40 illustrates a list of captured data associated with a user-selected driver and vehicle over a defined period of time (e.g., a user-selected day) for events of interest. para. 0106 the telematics device 102 are also configured to recognize vehicle events (e.g., events of interest) characterized by data generated by GPS-sensors or other location sensing devices. These vehicle events may include (a) a vehicle moving into a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area), wherein the geo-fence areas are predefined as discloses in 00409 and illustrated in fig. 54 i.e., geo-fence “Area 1” is not the same as “Area 2”, further para. 00142 describes some of the predefined vehicle events (e) the vehicle 100 moving out of a geo-fenced area associated with its home shipping hub (e.g., as indicated by a GPS sensor), (f) the vehicle 100 moving into a geo-fenced area associated with its home shipping hub, (g) the vehicle 100 moving into a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver, (h) the vehicle 100 moving out of a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver].

Claim 14:
Davidson further teaches:
The paving system of claim 11, wherein the first signal includes a second identifier unique to the location sensor[ para. 0112 describes the telematics device 102 may be configured to continuously or periodically store GPS readings and/or other telematics data (e.g., including position, time, and speed information/data)], and wherein the controller is configured to determine, based at least partly on the second identifier, whether the location sensor is associated with a third haul truck identifier different from the first identifier[while para. 0113 describes capturing data from any of the vehicle sensors, wherein the telematics device is configured to concurrently capture contextual data.  The contextual data may include, for example, the date (e.g., 12/30/10) and time (e.g., 13:24) the data was captured, the vehicle from which the data was captured (e.g., a vehicle identification number such as 16234), the driver of the vehicle from which the data was captured at the time it was captured (e.g., John Q. Doe), etc... The contextual data may be captured, for example, from various telematics device components (e.g., an internal clock) and from data stored on the telematics device 102 (e.g., current driver name, current vehicle id, or various vehicle event codes). Examiner Note: wherein if a driver changes a vehicle, the system will simultaneously store the new VIN in the task report as illustrated in fig. 23 element 1654. The examiner further notes that one of ordinary skill in the art will recognize that each VIN is unique identifier].

Claim 15:
Davidson further teaches:
The paving system of claim 11, wherein based at least partly on determining that the first location is outside of the first geofence, the controller is configured to determine whether the first location is within a second geofence substantially overlaying the perimeter of the paving plant and based at least partly on determining that the first location is outside of the second geofence the controller is configured to generate an alert corresponding to the location sensor [fig. 40 illustrates a list of captured data associated with a user-selected driver and vehicle over a defined period of time (e.g., a user-selected day) for events of interest. para. 0106 the telematics device 102 are also configured to recognize vehicle events (e.g., events of interest) characterized by data generated by GPS-sensors or other location sensing devices. These vehicle events may include (a) a vehicle moving into a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area), wherein the geo-fence areas are predefined as discloses in 00409 and illustrated in fig. 54 i.e., geo-fence “Area 1” is not the same as “Area 2”, further para. 00142 describes some of the predefined vehicle events (e) the vehicle 100 moving out of a geo-fenced area associated with its home shipping hub (e.g., as indicated by a GPS sensor), (f) the vehicle 100 moving into a geo-fenced area associated with its home shipping hub, (g) the vehicle 100 moving into a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver, (h) the vehicle 100 moving out of a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver. Examiner notes that the alert associated with each event via GPS sensor as described above].

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Patel in view of Heath, as applied in claim 1, and further in view of Jonathan Moore (US 2016/0285969 A1, hereinafter “Moore”).
Claim 6:
Davidson teaches in paras 0081 and 0129 describe mobile device 110, which is handheld device, may also display store service data received from the central server 120, such as data indicating the weight, number of units, or type of items comprising a driver's current shipment. This data may later be associated with telematics data captured by the telematics device 102 while that particular shipment is being delivered, while para. 0114 the telematics device 102 may be programmed remotely (e.g., from the central server 120 over the network 130) such that it is associated with the appropriate driver and vehicle information. Davidson further teaches associating the first identifier with the location sensor comprises  which is illustrated in figs. 23 and 33, wherein the “start time”, location, and finish time are associated with dispatch assignment as further illustrated in fig. 35, where each time is different from the other, however, it does not explicitly teach a time associated with ticket information received, however Moore teaches:
The method of claim 3, wherein: the paving material ticket includes a second timestamp indicating a second time at which the paving material ticket was generated [para. 008 describes receiving task information related to a job and a timestamp based on a clock value for the first computing device], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moore with Davidson and Patel, because the references are analogous and compatible since they are directed to the same field of endeavor of task management, to include timestamp associated with task/ticket generation in order to keep track of process and system efficiency. Doing so would improve shipment delivery jobs efficiently and accurately.

Claim 19:
Davidson further teaches:
The control system of claim 16, wherein the first signal includes a second identifier unique to the location sensor, and a first timestamp indicating a first time at which the first location of the haul truck was determined by the location sensor, the controller being configured to associate the first identifier with the location sensor based at least partly on the first time… [para. 0151-0155 and fig. 7 describe at step 708, the mobile device 110 captures contextual data and associates the contextual data with the service data captured and stored in step 606. In various embodiments, step 708 may be executed concurrently with step 706. In one embodiment, the mobile device 110 is configured to capture some or all of the following contextual data in step 708: the date (e.g., 12/30/10) and time (e.g., 13:24) the service data is captured, the driver associated with the mobile device 110 at the time the service data is captured (e.g., John Q. Doe), the vehicle associated with the driver at the time the service data is captured (e.g., a vehicle identification number such as 16234), wherein the telematics device 102 is able to capture and store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location). . Wherein the examiner is interpreting the first identifier as (e.g., a vehicle identification number and the second identifier is location and time associated with vehicle].
While Davidson teaches in paras 0081 and 0129 describe mobile device 110, which is handheld device, may also display store service data received from the central server 120, such as data indicating the weight, number of units, or type of items comprising a driver's current shipment. This data may later be associated with telematics data captured by the telematics device 102 while that particular shipment is being delivered, while para. 0114 the telematics device 102 may be programmed remotely (e.g., from the central server 120 over the network 130) such that it is associated with the appropriate driver and vehicle information. Davidson further teaches associating the first identifier with the location sensor comprises determining the first time is within a predetermined which is illustrated in figs. 23 and 33, wherein the “start time”, location, and finish time are associated with dispatch assignment as further illustrated in fig. 35, where each time is different from the other, however, it does not explicitly teach a time associated with ticket information received and generated, however Moore teaches:
and a second time at which the paving material ticket was generated [para. 008 describes receiving task information related to a job and a timestamp based on a clock value for the first computing device], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moore with Davidson, Patel, and Heath, to include timestamp associated with task/ticket generation in order to keep track of process and system efficiency. Doing so would improve shipment delivery jobs efficiently and accurately.

 Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Patel in view of Heath, as applied in claim 1, and further in view of Jonathan Moore (US 2016/0285969 A1, hereinafter “Moore”).
Claim 17:
Davidson teaches:
and the information indicative of the paving material indicates at least one of a temperature of the paving material, a composition of the paving material, and a worksite at which the paving material will be utilized[008 describes the server communicates the ticket information to the paver. During transport the server continually communicates to the paver, indicating the expected ETA of the transport truck and variable characteristics of the material, e.g. temperature].
While Davidson teaches receiving a job description as described above, it does not explicitly teach the following, however Noll teaches: 
The control system of claim 16, wherein the paving material ticket is generated based at least partly on the haul truck receiving the paving material at the paving plant [para. 0011 A truck picks up a load and haul ticket at one location, such as a gravel or sand pit, and delivers them to another, such as a job fill site].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Noll with Davidson and Patel, because the references are analogous and compatible since they are directed to the same field of endeavor of task management system and transportation of material, to ensure that the paving material at the paving plant and included in the ticket. Doing so would improve shipment delivery jobs efficiently and accurately.

Claim 18:
Davidson teaches:
The control system of claim 17, wherein determining that the first location is within the first geofence comprises determining that the haul truck is disposed, within the perimeter of the paving material plant, at a loading location, a weighing location, a scale house, or a location along a travel path extending from the loading location and an exit gate of the paving plant; [fig. 40 illustrates a list of captured data associated with a user-selected driver and vehicle over a defined period of time (e.g., a user-selected day) for events of interest. para. 0106 the telematics device 102 are also configured to recognize vehicle events (e.g., events of interest) characterized by data generated by GPS-sensors or other location sensing devices. These vehicle events may include (a) a vehicle moving into a geo-fenced area (e.g., a geo-fenced area defining a shipping hub, delivery area, or other work area), wherein the geo-fence areas are predefined as discloses in 00409 and illustrated in fig. 54 i.e., geo-fence “Area 1” is not the same as “Area 2”, further para. 00142 describes some of the predefined vehicle events (e) the vehicle 100 moving out of a geo-fenced area associated with its home shipping hub (e.g., as indicated by a GPS sensor), (f) the vehicle 100 moving into a geo-fenced area associated with its home shipping hub, (g) the vehicle 100 moving into a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver, (h) the vehicle 100 moving out of a geo-fenced area associated with a delivery area assigned to vehicle 100 and its driver].
and associating the first identifier with the location sensor comprises associating, in the memory, the first identifier unique to the haul truck with a second identifier unique to the location sensor [para. 0151 and fig. 7 describe at step 708, the mobile device 110 captures contextual data and associates the contextual data with the service data captured and stored in step 606. In various embodiments, step 708 may be executed concurrently with step 706. In one embodiment, the mobile device 110 is configured to capture some or all of the following contextual data in step 708: the date (e.g., 12/30/10) and time (e.g., 13:24) the service data is captured, the driver associated with the mobile device 110 at the time the service data is captured (e.g., John Q. Doe), the vehicle associated with the driver at the time the service data is captured (e.g., a vehicle identification number such as 16234)].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20170289754 A1
GEOFENCE DETERMINATION
Anderson; Evelyn R. et al.
US 8065342 B1
Method and system for monitoring a mobile equipment fleet
Borg; Christophe S. et al.
US 20120288328 A1
Integrated Paving Process Control For A Paving Operation
MINICH; Mark
US 9307359 B2
Methods, systems, and apparatus for a geo-fence system
Cheung; Dennis


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683